                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        DOCKET NO: 3:18-cv-665-MOC-DCK


BARBARA THAXTON and ANGELA MAYES, )
Individually, and on the behalf of all similarly )
Situated current and former employees            )
                                                 )
                     Plaintiffs,                 )
                                                 )                        ORDER
               vs.                               )
                                                 )
BOJANGLES’ RESTAURANTS, INC. and                 )
BOJANGLES’, INC.,                                )
                                                 )
                     Defendants.                 )


       THIS MATTER is before the Court on its own motion. On October 18, 2019, the Court

entered an Order requiring Plaintiffs to supplement the record with evidence demonstrating the

reasonableness of attorneys’ fees and costs. See (Doc. No. 180). The Court held that the parties’

Joint Motion for Settlement Approval of this FLSA Collective Action (Doc. No. 178) would be

HELD IN ABEYANCE pending Plaintiffs’ submission.

       Plaintiffs have not yet supplemented the record as ordered by the Court. Therefore, the

Court hereby orders that Plaintiffs shall have 30 days in which to supplement the record in

accordance with this Court’s Order dated October 18, 2019.

       IT IS SO ORDERED.

                                    Signed: December 20, 2019
